The order of the Appellate Division reversing the order of the Special Term, entered July 11, *Page 665 
1917, should be reversed, with costs, and question certified answered in affirmative, and case remitted to the Appellate Division for consideration on the merits in accordance with opinion of CHASE, J., handed down herewith on appeal from order reversing order entered May 19, 1917. (See 223 N.Y. 347.)
HISCOCK, Ch. J., CHASE, COLLIN, CUDDEBACK, CARDOZO and ANDREWS, JJ., concur; POUND, J., not voting.
Order reversed, etc.